Citation Nr: 1521540	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO. 13-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine excess of 10 percent prior to March 11, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to an extraschedular rating for degenerative joint disease of the lumbar spine.

4.  Entitlement to separate ratings for neurological impairments associated with service-connected degenerative joint disease of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board finds the Veteran's March 11, 2011, correspondence (labeled as a "request for reconsideration") is properly construed as a notice of disagreement (NOD) with the March 2010 rating decision.  Additionally, the Board finds that the NOD was timely as it was received within one year of the date that the agency of original jurisdiction (AOJ) mailed notice of its decision.  38 C.F.R. § 20.302(a) (2014).

In November 2011, the RO increased the disability rating for degenerative joint disease of the lumbar spine to 20 percent, effective March 11, 2011.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

In March 2015, the Veteran raised the issue of whether he was unemployable due to his service-connected lumbar spine disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
In April 2015, the Veteran submitted a VA treatment record, dated April 30, 2015, which appears to relate the Veteran's current diabetes mellitus to service and a cognitive disorder to the current service-connected lumbar spine disability.  Also, in various medical reports, the Veteran appears to complain of gastrointestinal symptoms that he attributes to the medication he takes for his service-connected lumbar spine disability.  As these issues have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In May 2015, the Veteran waived AOJ review of additional evidence submitted by him and the recent VA treatment records associated with the claims file since the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).
 
The issues of entitlement to (i) service connection for sleep apnea, (ii) separate ratings for neurological impairments associated with service-connected degenerative joint disease of the lumbar spine, (iii) an extraschedular rating for degenerative joint disease of the lumbar spine, and (iv) and a TDIU are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to March 11, 2011, degenerative joint disease of the lumbar spine manifested with forward flexion of the thoracolumbar spine to no worse than 65 degrees considering pain and other factors; ankylosis and incapacitating episodes due to intervertebral disc syndrome (IVDS) were not shown.

2.  From March 11, 2011, to October 27, 2014, degenerative joint disease of the lumbar spine manifested with forward flexion of the thoracolumbar spine to no worse than 60 degrees, considering pain and other factors; ankylosis and incapacitating episodes due to IVDS were not shown.

3.  From October 28, 2014, degenerative joint disease of the lumbar spine manifested with significant limitations considering pain and other factors; ankylosis and incapacitating episodes due to IVDS were not shown.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2011, the criteria for a rating 20 percent rating, but no higher, for degenerative joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  From March 11, 2011, to October 27, 2014, the criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  From October 28, 2014, the criteria for a 40 percent rating, but no higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard November 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment records (STRs) have been obtained.  
Post-service VA and private treatment records have been obtained, including records from the Social Security Administration (SSA).
The Veteran was provided VA medical examinations in January 2010, May 2011, and September 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  All measured ranges of motion should be rounded to the nearest five degrees.  Id. at Note 4.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.


IV.  Discussion

The appeal period before the Board begins on September 29, 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

A.  Degenerative Joint Disease of the Lumbar Spine

Service connection is in effect for degenerative joint disease of the lumbar spine, rated 10 percent prior to March 11, 2011, and 20 percent disabling thereafter under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran contends that his lumbar spine disability is more severe than the currently assigned rating and that he is entitled to a higher rating. 

i.  Prior to March 11, 2011

At a January 2010 VA medical examination, the Veteran described recurrent back pain with radiation to his left leg.  The Veteran also reported stiffness, spasms, and flare-ups, which resulted in severe functional impairment and decreased range of motion.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 65 degrees, with objective evidence of pain at 65 degrees; extension to 15 degrees, with objective evidence of pain at 15 degrees; right lateral flexion to 10 degrees, with objective evidence of pain at 10 degrees; left lateral flexion to 20 degrees, with objective evidence of pain at 20 degrees; left lateral rotation to 15 degrees, with objective evidence of pain at 15 degrees; and right lateral rotation to 20 degrees, with objective evidence of pain at 20 degrees.  Upon repetitive use testing, right lateral rotation was limited to 10 degrees due to fatigue, otherwise there was no additional limitation in range of motion on repetitive-use testing.  Accordingly, the Veteran's combined range of motion was 125 degrees (65 + 15 + 10 + 20 + 15 + 10 = 135).  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 4.  Gait and spinal curvature were normal and there was no evidence of IVDS or incapacitating episodes in the past 12 months.

Prior to March 11, 2011, on objective testing, forward flexion of the thoracolumbar spine was limited to 65 degrees and combined range of motion to 135 degrees even with consideration of painful motion, fatigue, and other factors and there was no evidence of abnormal gait or spinal curvature.  

Although this does not explicitly meet the criteria of having forward flexion limited to 60 degrees or less as required for a 20 percent rating, the Board finds that after resolving any benefit of the doubt in favor of the Veteran regarding his subjective allegations of functional limitations, the Veteran's symptoms more nearly approximated the criteria for a 20 percent rating during this period.  Accordingly, the criteria for a 20 percent rating, have been met.  

However, the Board finds that the criteria for a 40 percent rating, the next higher rating available, which requires flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not been met as the Veteran's symptoms during this period do not more nearly approximate the criteria for a 40 percent disability rating.  Moreover, the current 20 percent rating fully encompasses all functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

ii.  From March 11, 2011, to October 27, 2014

The Board finds that a rating in excess of 20 percent is not warranted from March 11, 2011, to October 27, 2014.

At a May 2011 VA medical examination, the Veteran described recurrent back pain with radiation to his lower extremities.  He reported working as a truck driver and on a farm and experiencing flare-ups when he exerted himself more than usual.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, and spasm.  The Veteran reported that he was able to walk one-quarter mile and that he used a back brace.  On physical examination, thoracolumbar spine range of motion included forward flexion to 65 degrees, with objective evidence of pain at 65 degrees.  There was no additional limitation in range of motion on repetitive-use testing except for on right rotation, which was limited by fatigue.  The examiner reported that the Veteran's lumbar spine disability prevented shopping, traveling, recreation, sports, grooming, and dressing and that it has a moderate to severe effect on driving.  There was no evidence of IVDS.

At a September 2011 VA medical examination, the Veteran described recurrent back pain with radiation to his lower extremities.  He reported flare-ups precipitated by any kind of physical work or prolonged sitting or standing.  The Veteran reported working as a truck driver and that using the left leg to operate the clutch caused back pain.  On physical examination, thoracolumbar spine range of motion included forward flexion to 60 degrees, with objective evidence of pain at 60 degrees.  There was additional limitation in range of motion on repetitive-use testing, but no estimate was given.  The examiner reported that pain on movement contributed to the Veteran's lumbar spine disability, but there was no additional functional impairment.  The examiner reported that guarding or muscle spasm resulted in abnormal gait.  The examiner reported that incapacitating episodes due to IVDS totalled less than 1 week over the past 12 months.

An April 11, 2012, VA treatment record shows mild limitation of motion with relatively little limitation of function.  In his April 2013 substantive appeal, the Veteran reported that he is out of work for at least five weeks during flare-ups.  A June 19, 2014, VA treatment record shows modest limitation of motion and no difficulty with ambulation. 

From March 11, 2011, to October 27, 2014, at worst, forward flexion of the thoracolumbar spine has been limited to 60 degrees even with consideration of painful motion, fatigue, flare-ups, stiffness, weakens, and spasm, and other factors.  Additionally, VA treatment records show mild to modest functional limitation throughout this period of the appeal.  Accordingly, the criteria for a 40 percent rating, the next higher rating available, which requires flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, were not met.  Moreover, the current 20 percent rating fully encompasses all functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Alternatively, the record does not show any orders or directives from a doctor requiring bed rest for a period totalling at least four weeks.  Significantly, the Veteran's report that he was out of work during flare-ups does qualify as an "incapacitating episode" for rating purposes.  Accordingly, the criteria for a 40 percent rating, the next higher rating available, which requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, were not met.  

iii.  From October 28, 2014

The Board finds that a 40 percent rating, but no higher, is warranted from October 28, 2014.

An October 28, 2014, VA treatment record shows that a physician opined that the Veteran's lumbar spine disability had worsened, making it very hard for him to even work because of pain and limitations (although the Veteran reported still working as a cattle farmer).  The examiner noted the Veteran had "been started" on Gabapentin but had not started taking this medication.

At February 2015 private medical examination, the Veteran described severe, recurrent back pain with radiation to his lower extremities that limited his ability to stand, walk, bend, and lift.  The Veteran reported that he had to stay in bed during flare-ups.   On physical examination, the Veteran was "limited" in range of motion testing "due to pain", so the examiner did not conduct range of motion testing.  The examiner opined that objective test findings were consistent with the Veteran's reported pain and disability.  

The examiner noted that there was evidence of IVDS, but that he was unable to determine how many incapacitating episodes occurred over the past 12 months.  The Board notes that there is no evidence of record indicating the Veteran has ever been prescribed bedrest by a physician for treatment of his lumbar spine condition and that incapacitating episodes as defined by VA regulation require bedrest prescribed by a physician.

At the March 2015 Board hearing, the Veteran reported stiffness, locking, difficulty with prolonged sitting and weightbearing, and that he requires a cane to ambulate.  He also reported "incapacitating episodes" when he takes his medications.

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the October 28, 2014, VA treatment record shows an increase in the severity of the Veteran's lumbar spine disability.  

From this date forward, the Veteran was unable perform range of motion testing due to pain on examination in February 2015.  Additionally, the evidence shows that Veteran's lumbar spine disability limited his ability to function on a regular basis. Although the criteria for a 40 percent rating, which requires flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not explicitly been met, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the Veteran's lumbar spine disability is manifested by symptoms, including functional loss, that more nearly approximate the criteria for a 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca, 8 Vet. App. 202.

The criteria for the next higher rating, a 50 percent, have not been met at any point during the rating period on appeal.  The record is absent any evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any physician-prescribed bed rest for treatment of his lumbar spine during any 12 month period of the appeal.



ORDER

A rating of 20 percent, but no higher, for degenerative joint disease of the lumbar spine prior to March 11, 2011, is granted.

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine from March 11, 2011, to October 27, 2014, is denied.

A 40 percent rating, but no higher, for degenerative joint disease of the lumbar from October 28, 2014, is granted.


REMAND

i.  Sleep Apnea

The Veteran was diagnosed with sleep apnea on March 20, 2006.  He testified that he has had symptoms of sleep apnea in and since service and that he sought treatment for such symptoms during service.  The Veteran's STRs document that the Veteran was diagnosed with mild obstructive airway disease on January 31, 1977.  The evidence of record suggests that the Veteran's current sleep apnea may be related to service, but there is insufficient evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, a VA examination is warranted.

ii.  Radiculopathy

In January 2010, May 2011, September 2011, and April 2012, VA physicians, including a neurologist, noted complaints of pain radiating into the lower extremities, but concluded that there was no clinical evidence of radiculopathy of the lower extremities.  On December 11, 2014, an electroneurodiagnostic study was minimally abnormal and suggested right lumbosacral radiculopathy; however, a February 2015 private medical examination report shows severe radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.

VA examination is needed to determine whether the Veteran has radiculopathy associated with his service-connected lumbar spine disability and, if so, the severity of any such radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code, 5242, Note 1.

iii.  Other Neurological Impairments

At a January 2010 VA medical examination, the Veteran reported nocturia and numbness.  The examiner opined that these symptoms were not related to the service-connected lumbar spine disability.

At a May 2011 VA medical examination, the Veteran reported urinary urgency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.   The examiner opined, without explanation, that these symptoms were related to the Veteran's lumbar spine disability.

At a September 2011 VA medical examination, the examiner opined that there was no sign of neurologic abnormalities related to the service-connected lumbar spine disability.

In March 2015, the Veteran attributed constipation to his service-connected lumbar spine disability.

A VA medical opinion is needed to determine whether any neurological abnormalities since September 29, 2008, are related to the Veteran's service-connected lumbar spine disability and, if so, the severity of any such neurological abnormalities.  See id.

iv.  Extraschedular Consideration & TDIU

The development of the issues pertaining to separate ratings for neurological abnormalities associated with the service-connected lumbar spine disability may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration and TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to an extraschedular rating and TDIU are also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice for a claim of entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current sleep apnea is related to the Veteran's active service.

The examiner is to address service treatment records showing breathing problems as well as the Veteran's report of symptoms of sleep apnea during and since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to identify any neurological abnormalities (to include radiculopathy, urinary/bladder impairment, numbness, tingling, pain, erectile dysfunction, constipation, etc.) associated with the Veteran's service-connected lumbar spine disability.  If any neurologic complaints are NOT found to be at least as likely as not related to the Veteran's lumbar spine disability, this must be explicitly stated in the examination report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal to include entitlement to a TDIU and entitlement to an extraschedular rating for the lumbar spine disability.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


